Respondent was admitted to the Bar by this court on April 15, 1969. After respondent admitted, among other things, conversion of clients’ funds in three instances, and since his misconduct appeared to be of a continuing nature, we suspended him from the practice of law, effective June 30, 1982, pending the report of the hearing Judge to whom the issues in two proceedings charging him with professional misconduct had been referred (Matter of Steuerwald, 88 AD2d 1090). Thereafter, additional complaints resulted in the commencement of two additional proceedings against respondent. We are presently awaiting the report of the hearing Judge in the first two proceedings. In each of the latter two proceedings, petitioner moves for a default judgment disbarring respondent on the ground that he has failed to file an answer to the petition that was personally served upon him. Respondent has not appeared in response to the motions. The petitions charge respondent with neglect of five legal matters; commingling and conversion of funds totaling $9,553 from three *1031clients and $2,887 from an estate; misleading and deceiving three clients and petitioner; failure to co-operate with petitioner in its investigation of four inquiries filed against him; and failure to advise a client of his suspension. In support of the motions for a default judgment, petitioner has submitted affidavits of its staff attorney that incorporate by reference complainants’ statements, excerpts of respondent’s examinations under oath and various letters, all of which support and corroborate the charges contained in the petitions. Respondent’s failure to appear or answer is tantamount to an admission of the charges. Under all the circumstances, we determine that respondent should be disbarred. Motions for a default judgment granted and respondent disbarred, effective immediately. Sweeney, J. P., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.